Name: Commission Regulation (EEC) No 3164/84 of 13 November 1984 amending quantitative limits fixed for imports of certain textile products originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/12 Official Journal of the European Communities 15. 11 . 84 COMMISSION REGULATION (EEC) No 3164/84 of 13 November 1984 amending quantitative limits fixed for imports of certain textile products originating in India of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas India has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in India, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1984. For the Commission Wilhelm HAFERKAMP Vice-President O OJ No L 374, 31 . 12. 1982, p. 106. 0 OJ No L 380, 31 . 12. 1983, p. 1 . 15 . 11 . 84 Official Journal of the European Communities No L 297/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres India F I UK DK 1 000 pieces 517 523 522 144 15 B 61.02 B II  ¬) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres India D F UK DK 1 000 pieces 602 398 671 70 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58, 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts India BNL DK 1 000 pieces 421 125